Citation Nr: 1146222	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-04 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.
 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral knee osteoarthritis.  In September 2011, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.

Following the issuance of the most recent statement of the case in September 2010, additional evidence was associated with the claims file without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence is duplicative of evidence already of record, and does not have a bearing on the appellate issues.  It does not provide competent medical evidence of a nexus between the Veterans' claimed disability and service.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran's current right and left knee conditions pre-existed service.

2.  A bilateral knee disability, to include osteoarthritis, was not affirmatively shown to have had onset during service; osteoarthritis of the knees was not manifest to a compensable degree within one year of separation from service; and a bilateral knee disability, first documented after service, is not shown to be related to any injury, disease, or event of service origin.




CONCLUSION OF LAW

Bilateral knee disabilities were not incurred in or aggravated by service and service connection for osteoarthritis of the knees may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1111, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2008.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided and the record does not otherwise show such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim.  After a review of the record, the Board finds the evidence of record does not show that any knee disability is related to an event, disease, or injury during service, and VA is not required to provide the Veteran with a medical examination absent a showing by the Veteran of a connection between the claimed disability and service.  A VA examination is not required in the absence of competent evidence of evidence showing any event, disease, or injury during the Veteran's service, or any credible evidence relating any current bilateral knee disability to the Veteran's service.  Therefore, the Board finds that development for a VA medical examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381   (Fed. Cir. 2003). 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4) (i).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that his bilateral knee osteoarthritis is related to his active service.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2011).

When a condition is properly found to have been pre-existing, the presumption of aggravation provides that a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002), 38 C.F.R. § 3.306(a) (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In statements submitted to the Board and at his hearing, the Veteran reported knee problems prior to service, specifically a left knee injury.  While he denied knee trauma in service, he stated that that during basic training and in the performance of his duties in service, he was required to run, march, and walk extensively, which produced intermittent knee pain.  He treated his knee pain with over-the-counter medication, with effective relief.  After discharge from service, the Veteran reported that he stayed fit by running, despite ongoing discomfort and bilateral knee pain.  His knees remained symptomatic since service and becoming progressively worse until in 2004, his pain became severe and constant.  He denied post-service knee trauma.  

Initially, the Board finds that the Veteran was without any knee disorder, or similar defect, at the time of his induction examination, as no clinical findings or abnormalities were noted with respect to his knees or musculoskeletal system and the Veteran was found to be qualified for duty.  Although the entrance examination report shows a pre-service right knee contusion and on separation from service the clinician noted a history of a jammed left knee at age 14, those May 1971 and April 1973 service medical professionals simply transcribed the Veteran's account and provided no medical enhancement or confirmation of any pre-service right or left knee disorder.  A Veteran's statements and the mere notation of that account, at the time of enlistment by a military examiner, are not sufficient evidence to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  The Board finds neither a right or left knee disorder is shown by clear and unmistakable evidence to have pre-existed service and the presumption of soundness has not been rebutted.  Therefore, the Veteran is presumed sound as to the right and left knees when he entered service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

Having established that the Veteran is entitled to a presumption of soundness with respect to the right and left knees, the next step of the inquiry is to determine whether the Veteran developed a chronic bilateral knee disability during active service.

The Board must assess the Veteran's competence and credibility to assert that his bilateral knee osteoarthritis, had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is competent to report that he had bilateral knee pain in service and since service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

To the extent that the Veteran reports continuity of bilateral knee symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are inconsistent with the evidence of record.

The service medical records show that on service induction in February 1972, the Veteran reported a history of knee trouble.  The clinician noted a history of right knee contusion.  The Veteran was found to be qualified for duty.  On separation from service in April 1973, the Veteran denied a history of knee problems.  The examiner noted jammed left knee at age 14, and specifically noted no complications or sequelae.  There are no further records relating to complaints, diagnosis, or treatment for a right or left knee condition.  The Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic bilateral knee condition and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  

After service, VA treatment records in June 2008, recorded complaints of knee pain for three years with no history of trauma.  X-rays of the knees revealed degenerative change in both knees, right worse than the left in the medial joint compartment.  The diagnosis was bilateral knee osteoarthritis.  The Veteran wore a brace and treated the pain with over-the-counter medication.  Subsequent VA treatment records document treatment with cortisone and synvisc injections, and in January 2010, a clinician noted the possibility of future knee surgery.

As the initial radiographic documentation of degenerative changes of the right and left knees is well beyond the one-year presumptive period for manifestation of arthritis, service connection cannot be established for arthritis of the knees on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Additionally, in view of the period without evidence of treatment for the knees from 1973 to 2008, and the lack of clinical findings until 2008, the Board finds that the evidence is against a finding of a continuity of symptomatology, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has weighed statements made by the Veteran relating his bilateral knee osteoarthritis to service and a continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value than the evidence of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The service medical records do not document a knee disability or treatment for either knee.  On separation from service the Veteran denied a history of knee problems.  More recently, the Veteran denied a history of trauma to the knees during active duty.  The Veteran has reported that after service he took up running to stay fit, which is inconsistent with a chronic bilateral knee condition.  Additionally, in relation to treatment in 2008, the Veteran reported onset of knee pain three years earlier.  In considering the statements of the Veteran as to an in-service bilateral knee condition and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict other evidence of record, to include the service medical records and post-service medical evidence.  The Board finds that the Veteran's statement in conjunction with treatment that the knee pain began three years earlier, is more persuasive than his statement in furtherance of a claim for benefits that the knee pain had been present since service.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements.

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay evidence is considered competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge). 

The Veteran is competent to describe symptoms of pain, which he can perceive.  However, the determination as to the presence, type, and cause of the pain, or any diagnosis of osteoarthritis of the knees, is medical in nature and not capable of lay observation because it relies upon clinical testing and training.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the currently diagnosed bilateral knee osteoarthritis was based on diagnostic tests, to include X-rays.  Therefore, the Board finds that the currently diagnosed disability of the knees is not a simple medical condition that a lay person is competent to identify as a lay person is not qualified through education, training, or experience to interpret diagnostic tests.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  On the question of medical causation, medical evidence of an association or link between the current bilateral knee osteoarthritis, first noted after service, and service, there is no competent medical evidence that supports the claim.  In the absence of competent medical evidence linking any current bilateral knee diagnosis to an incident in service or a service-connected disability, service connection for bilateral knee osteoarthritis must be denied.

As the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence, in the absence of competent medical evidence that associates bilateral knee osteoarthritis to service, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral knee disabilities is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


